DETAILED ACTION
In response to communication filed on 19 March 2020, this is first Office Action of the merits. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 6 and 19 recite “using the plurality of probabilities" and “using a stable-marriage matching algorithm”. The claim doesn't recite functionality, but instead recites what the probabilities and stable-marriage matching algorithm are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Application# 16/823,756 (Current Application)
Application# 15/295,671
Claim 1: receiving, by a device, vehicle telematics data associated with a plurality of vehicles,
Claim 1: receiving first data for a plurality of vehicles

Claim 1: receiving first data for a plurality of vehicles in a fleet of vehicles comprising a plurality of geographic coordinates and a plurality of first timestamps obtained
receiving, by the device, vehicle metadata associated with the plurality of vehicles,
Claim 1: receiving second data for the plurality of vehicles
wherein the vehicle metadata is associated with a plurality of invoices, and wherein plurality of invoices are associated with a plurality of second timestamps and a plurality of location names;
Claim 1: receiving second data for the plurality of vehicles comprising a plurality of second timestamps and a plurality of location names obtained. 
determining, by the device, a plurality of clusters based on the plurality of geographic coordinates;
Claim 1: determining a plurality of clusters from the plurality of geographic coordinates
determining, by the device, a plurality of probabilities for each cluster of the plurality of clusters,
Claim 1: determining a plurality of probabilities for each cluster of the plurality of clusters
wherein the plurality of probabilities indicate a likelihood that a respective cluster, of the plurality of clusters, corresponds to a location name of the plurality of location names, and wherein the plurality of probabilities are based on:
Claim 1: wherein the plurality of probabilities for each cluster indicate a likelihood that a respective cluster corresponds to a marker.

generating a second marker comprising a second geographic coordinate of one cluster of the plurality of clusters 
a quantity of invoices, of the plurality of invoices, associated with the respective cluster and a respective location name;
Claim 5: the first number of invoices associated with  the first cluster and  the second location name of the plurality of location names
assigning, by the device, a first marker to a first cluster based on the plurality of probabilities associated with the first cluster; and
Claim 1: generating a second marker comprising a second geographic coordinate of one cluster of the plurality of clusters based at least on the probabilities for each cluster
transmitting, by the device, the first marker to a vehicle of the plurality of vehicles.
Claim 1: transmitting the first marker… to a vehicle of the plurality of vehicles
Claim 3: wherein each geographic coordinate, of the plurality of geographic coordinates, corresponds to a respective timestamp of the plurality of first timestamps
Claim 1: wherein each geographic coordinate of the plurality of geographic coordinates corresponds to a timestamp of the plurality of first timestamps
Claim 5: wherein the first marker is a stop on a route to be traveled by the vehicle
Claim 8: wherein the first marker is a stop on a route to be traveled by the vehicle
Claim 6: matching, using the plurality of probabilities, each location name, of the plurality of location names, to a cluster of the plurality of clusters using a stable-marriage matching algorithm
Claim 19: match, using the plurality of probabilities, each location name of the plurality of location names to one cluster of the plurality of clusters using a stable-marriage matching algorithm
Claim 7: wherein the stable-marriage matching algorithm comprises a Gale-Shapley algorithm
Claim 20: wherein the stable-marriage matching algorithm comprises a Gale-Shapley algorithm


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 (specific claim elements) of US Application No. 15/295,671. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application recites limitations “wherein the plurality of probabilities indicate a likelihood that a respective cluster, of the plurality of clusters, corresponds to a location name of the plurality of location names, and” and claim 1 of US Application No. 15/295,671 mentions “determining a plurality of probabilities for each cluster of the plurality of clusters, wherein the plurality of probabilities for each cluster indicate a likelihood that a respective cluster corresponds to a marker”. With regards to these two specific limitations,  the probabilities are determined based on clusters in the limitations of both the applications. Also, the likelihood in the current application is related to location name and in Application# 15/295,671 the likelihood is related to markers. However, it is obvious that the markers mentioned in Application# 15/295,671 are entirely based on locations and location names. Therefore, claim 1 of the current application falls entirely within the scope of claims 1 and 5 of US Application No. 15/295,671 or in other words, claim 1 is anticipated by claims 1 and 5 of US Application No. 15/295,671. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Application No. 15/295,671. Thus Claim 3 of US Application No. 16/823786 falls entirely within the scope of claim 1, or in other words, claim 3 is anticipated by claim 1 of US Application No. 15/295,671.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Application No. 15/295,671. Thus Claim 5 of US Application No. 16/823,786 falls entirely within the scope of claim 8, or in other words, claim 5 is anticipated by claim 8 of US Application No. 15/295,671.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of US Application No. 15/295,671. Thus Claim 6 of US Application No. 16/823,786 falls entirely within the scope of claim 19, or in other words, claim 6 is anticipated by claim 19 of US Application No. 15/295,671.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US Application No. 15/295,671. Thus Claim 7 of US Application No. 16/823,786 falls entirely within the scope of claim 20, or in other words, claim 7 is anticipated by claim 20 of US Application No. 15/295,671.

Claims 8 and 15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of US Application No. 15/295,671. The analysis done above for claim 1 of the current application also holds true for claims 8 and 15 since the claim limitations are substantially the same in the device and computer readable form respectively.

Claims 12 and 17 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Application No. 15/295,671. The analysis done above for claim 3 of the current application also holds true for claims 12 and 17 since the claim limitations are substantially the same in the device and computer readable form respectively.

Claim 14 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Application No. 15/295,671. The analysis done above for claim 5 of the current application also holds true for claim 14 since the claim limitations are substantially the same in a device form.

Claim 19 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of US Application No. 15/295,671. The analysis done above for claim 6 of the current application also holds true for claim 19 since the claim limitations are substantially the same in a computer readable form.

Claim 20 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US Application No. 15/295,671. The analysis done above for claim 7 of the current application also holds true for claim 20 since the claim limitations are substantially the same in a computer readable form.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities: 
Claims 8 and 15 recite “a quantity of invoices associated with each particular location name” should read as --the quantity of invoices associated with each particular location name-- as it appears to be a typographical error and may cause antecedent basis issue. 
Appropriate correction are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2016/0334227 A1, hereinafter “Davidson”) in view of Shim et al. (US 2013/0226857 A1, hereinafter “Shim”) further in view of Dai et al. (US 2015/0364118 A1, hereinafter “Dai”).

Regarding claim 1, Davidson teaches
A method, comprising: (see Davidson, [0041] “the present invention may also be implemented as methods”). 
receiving, by a device, (see Davidson, [0043] “The data sources 2 may be, for example, devices configured for capturing and communicating operational data indicative of one or more operational characteristics (e.g., a telematics device capturing telematics data from a vehicle, handheld devices such as mobile phones, and/or the like).The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”) vehicle telematics data (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”) associated with a plurality of vehicles, 
wherein the vehicle telematics data includes a plurality of geographic coordinates and a plurality of first timestamps; (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”). 
receiving, by the device, (see Davidson, [0043] “The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”; [0107] “the central server 120 may be configured for maintaining a planning data set stored in the central server database”) vehicle metadata (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to driver, vehicle, route, date, hub location, or any data field associated with the above described data (e.g., time, distance, weight, bill of lading number, tracking number, etc.)”) associated with the plurality of vehicles, (see Davidson, [0107] “planning data set may include stored data indicating… for various drivers and vehicles”).
wherein the vehicle metadata is associated with a plurality of invoices, and wherein plurality of invoices are associated with a plurality of second timestamps and a plurality of location names; (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to driver, vehicle, route, date, hub location, or any data field associated with the above described data (e.g., time, distance, weight, bill of lading number, tracking number, etc.)”). 
the plurality of geographic coordinates; (see Davidson, [0061] “The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”).
a quantity of invoices, of the plurality of invoices, associated with… (see Davidson, [0107] “bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”) a respective location name; (see Davidson, [0108] “searching the stored data according to driver, vehicle, route, date, hub location, or any data field associated with the above described data (e.g., time, distance, weight, bill of lading number”).   
transmitting, by the device,… (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) to a vehicle (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) of the plurality of vehicles (see Davidson, [0044] “adapted for evaluating and managing a fleet of vehicles ( e.g., a fleet of vehicles operated by a carrier entity, a fleet of taxis or buses operated by a private or public transportation entity, and/or the like)”).
	Davidson does not explicitly teach determining, by the device, a plurality of clusters based on the plurality of geographic coordinates; determining, by the device, a plurality of probabilities for each cluster of the plurality of clusters, wherein the plurality of probabilities indicate a likelihood that a respective cluster, of the plurality of clusters, corresponds to a location name of the plurality of location names, and wherein the plurality of probabilities are based on: a quantity of markers associated with the respective cluster, and the plurality of invoices, associated with the respective cluster; assigning, by the device, a first marker to a first cluster based on the plurality of probabilities associated with the first cluster; and transmitting, by the device, the first marker. 
	However, Shim discloses location data collection and also teaches
	determining, by the device, a plurality of clusters based on coordinates (see Shim, [0045] “FIG. 5A shows the various location readings while FIG. 5B shows the final results of the clustering module 202. X-axis is time, while y-axes are latitude and longitude. The input is a sequence of location readings that can be very noisy. After running the clustering module, three 
determining, by the device, a plurality of probabilities for each cluster of the plurality of clusters, (see Shim, [0036] “After a cluster is identified from a user's location readings,… generates the probabilities of each candidate being the correct place”). 
wherein the plurality of probabilities indicate a likelihood that a respective cluster, of the plurality of clusters, corresponds to a location name of the plurality of location names, and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
wherein the plurality of probabilities are based on: (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
a quantity of markers associated with the respective cluster, and (see Shim, [0121] “WiFi network features can be used as markers to identify a place… These features act as markers in the inference model to determine a place”).
	the data associated with the respective cluster and (see Shim, [0045] “sensor data may also be taken into account in the clustering module”). 
based on the plurality of probabilities associated with the first cluster; and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of probability of clusters and markers 
	The proposed combination of Davidson and Shim does not explicitly teach Davidson does not explicitly teach determining, by the device, a plurality of clusters based on assigning, by the device, a first marker to a first cluster; transmitting, by the device, the first marker.
	However, Dai discloses map markers and also teaches
	assigning, by the device, a first marker to a first cluster (see Dai, [0033] “the map markers are clustered by location”; [0029] “The result is a single marker group in grid A at the center square”).
	receive the first marker information (see Dai, [0032] “receives a map with the map markers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality taught by Dai, in the system taught by the proposed combination of Davidson and Shim to yield the predictable results of effectively generating map markers based on location and attributes (see Dai, [0015] “a system that provides map markers, where each map marker represents both a geospatial location on a map as well as an attribute represented by a distinct characteristic of the map marker. When the map is zoomed out so that the map markers may overlap, the system clusters the map markers based on both location and attributes”).



claim 8, Davidson teaches
A device, comprising: (see Davidson, [0041] “the present invention may also be implemented as… apparatus, systems”). 
one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: (see Davidson, [0012] “system comprises at least one processor and at least one memory”). 
receive (see Davidson, [0043] “The data sources 2 may be, for example, devices configured for capturing and communicating operational data indicative of one or more operational characteristics (e.g., a telematics device capturing telematics data from a vehicle, handheld devices such as mobile phones, and/or the like).The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”) first data (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”) associated with a plurality of vehicles, (see Davidson, [0051] “operational data (e.g., telematics data) which may be associated with a fleet of vehicles 100”).
wherein the first data includes a plurality of geographic coordinates and a plurality of first timestamps; (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”).
receive (see Davidson, [0043] “The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”; [0107] “the central server 120 may be configured for maintaining a planning data set stored in the central server database”) second data (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to driver, vehicle, route, date, hub location, or any data associated with the plurality of vehicles, (see Davidson, [0107] “planning data set may include stored data indicating… for various drivers and vehicles”).
wherein the second data is associated with a plurality of second timestamps and a plurality of location names; (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to… location, or any data field associated with the above described data… time, distance”).
the plurality of geographic coordinates; (see Davidson, [0061] “The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”).
a quantity of invoices associated with specific information (see Davidson, [0107] “bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”).
a quantity of invoices associated with each particular location name; (see Davidson, [0107] “bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”). 
transmit… (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) to a vehicle (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) of the plurality of vehicles (see Davidson, [0044] “adapted for evaluating and managing a fleet of vehicles ( e.g., a fleet of vehicles operated by a carrier entity, a fleet of taxis or buses operated by a private or public transportation entity, and/or the like)”).
Davidson does not explicitly teach determine a plurality of clusters based on the plurality of geographic coordinates; determine a plurality of probabilities for each cluster of the plurality of clusters, wherein the plurality of probabilities for each cluster indicate a likelihood that a respective cluster corresponds to a particular location name of the plurality of location names, and wherein the plurality of probabilities is based on: a quantity of markers associated with the respective cluster, a quantity of invoices associated with the respective cluster, and assign a first marker to a first cluster based on the plurality of probabilities associated with the first cluster; and transmit the first marker.
However, Shim discloses location data collection and also teaches
determine a plurality of clusters based on coordinates (see Shim, [0045] “FIG. 5A shows the various location readings while FIG. 5B shows the final results of the clustering module 202. X-axis is time, while y-axes are latitude and longitude. The input is a sequence of location readings that can be very noisy. After running the clustering module, three clusters are identified from the straight lines shown in FIG. 5B, with centroids at coordinates <47.613, -122.333>, <47.616, -122.355>, and <47.611, -122.331> respectively”). 
determine a plurality of probabilities for each cluster of the plurality of clusters, (see Shim, [0036] “After a cluster is identified from a user's location readings,… generates the probabilities of each candidate being the correct place”).
wherein the plurality of probabilities for each cluster indicate a likelihood that a respective cluster corresponds to a particular location name of the plurality of location names, and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
wherein the plurality of probabilities is based on: (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
a quantity of markers associated with the respective cluster, (see Shim, [0121] “WiFi network features can be used as markers to identify a place… These features act as markers in the inference model to determine a place”).
the data associated with the respective cluster and (see Shim, [0045] “sensor data may also be taken into account in the clustering module”).
based on the plurality of probabilities associated with the first cluster; and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of probability of clusters and markers are being taught by Shim, in the system taught by Davidson to yield the predictable results of effectively generating markers to determine a place (see Shim, [0121] “WiFi network features can be used as markers to identify a place… WiFi networks a device is connected to, and names of WiFi networks that are visible to the device-all of which provide additional information about a person's location in relation to a place. These features act as markers in the inference model to determine a place”).
The proposed combination of Davidson and Shim does not explicitly teach assign a first marker to a first cluster; transmit the first marker.
However, Dai discloses map markers and also teaches
	assign a first marker to a first cluster (see Dai, [0033] “the map markers are clustered by location”; [0029] “The result is a single marker group in grid A at the center square”).
	receive the first marker information (see Dai, [0032] “receives a map with the map markers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality taught by Dai, in the system taught by the 

Regarding claim 15, Davidson teaches
A non-transitory computer-readable medium storing instructions, the instructions comprising: (see Davidson, [0010] “one non-transitory computer-readable storage medium having computer-readable program code portions stored therein”). 
one or more instructions, when executed by one or more processors, cause the one or more processors to: (see Davidson, [0009] “the at least one memory and the computer program code configured to, with the processor, cause the apparatus to”). 
receive (see Davidson, [0043] “The data sources 2 may be, for example, devices configured for capturing and communicating operational data indicative of one or more operational characteristics (e.g., a telematics device capturing telematics data from a vehicle, handheld devices such as mobile phones, and/or the like).The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”) first data (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”) associated with a plurality of vehicles, (see Davidson, [0051] “operational data (e.g., telematics data) which may be associated with a fleet of vehicles 100”).
wherein the first data includes a plurality of geographic coordinates; (see Davidson, [0061] “the location sensor 202 may be one of several components available in the 
receive (see Davidson, [0043] “The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”; [0107] “the central server 120 may be configured for maintaining a planning data set stored in the central server database”) second data (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to driver, vehicle, route, date, hub location, or any data field associated with the above described data (e.g., time, distance, weight, bill of lading number, tracking number, etc.)”) associated with the plurality of vehicles, (see Davidson, [0107] “planning data set may include stored data indicating… for various drivers and vehicles”) 
wherein the second data is associated with a plurality of location names; (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to… location”).
the plurality of geographic coordinates; (see Davidson, [0061] “The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”).
a quantity of invoices associated with specific information (see Davidson, [0107] “bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”) 
a quantity of invoices associated with each particular location name; (see Davidson, [0107] “bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”).
transmit… (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) to a vehicle (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) of the plurality of vehicles (see Davidson, [0044] 
Davidson does not explicitly teach determine a plurality of clusters based on the plurality of geographic coordinates; determine a plurality of probabilities for each cluster of the plurality of clusters, wherein the plurality of probabilities for each cluster indicate a likelihood that a respective cluster corresponds to a particular location name of the plurality of location names, and wherein the plurality of probabilities is based on: a quantity of markers associated with the respective cluster, a quantity of invoices associated with the respective cluster, and assign a first marker to a first cluster based on the plurality of probabilities associated with the first cluster; and transmit the first marker.
However, Shim discloses location data collection and also teaches
determine a plurality of clusters based on coordinates (see Shim, [0045] “FIG. 5A shows the various location readings while FIG. 5B shows the final results of the clustering module 202. X-axis is time, while y-axes are latitude and longitude. The input is a sequence of location readings that can be very noisy. After running the clustering module, three clusters are identified from the straight lines shown in FIG. 5B, with centroids at coordinates <47.613, -122.333>, <47.616, -122.355>, and <47.611, -122.331> respectively”). 
determine a plurality of probabilities for each cluster of the plurality of clusters, (see Shim, [0036] “After a cluster is identified from a user's location readings,… generates the probabilities of each candidate being the correct place”).
wherein the plurality of probabilities for each cluster indicate a likelihood that a respective cluster corresponds to a particular location name of the plurality of location names, and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities 
wherein the plurality of probabilities is based on: (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
a quantity of markers associated with the respective cluster, (see Shim, [0121] “WiFi network features can be used as markers to identify a place… These features act as markers in the inference model to determine a place”).
the data associated with the respective cluster and (see Shim, [0045] “sensor data may also be taken into account in the clustering module”).
based on the plurality of probabilities associated with the first cluster; and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of probability of clusters and markers are being taught by Shim, in the system taught by Davidson to yield the predictable results of effectively generating markers to determine a place (see Shim, [0121] “WiFi network features can be used as markers to identify a place… WiFi networks a device is connected to, and names of WiFi networks that are visible to the device-all of which provide additional information about a person's location in relation to a place. These features act as markers in the inference model to determine a place”).
The proposed combination of Davidson and Shim does not explicitly teach assign a first marker to a first cluster; transmit the first marker.
However, Dai discloses map markers and also teaches
assign a first marker to a first cluster (see Dai, [0033] “the map markers are clustered by location”; [0029] “The result is a single marker group in grid A at the center square”).
	receive the first marker information (see Dai, [0032] “receives a map with the map markers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality taught by Dai, in the system taught by the proposed combination of Davidson and Shim to yield the predictable results of effectively generating map markers based on location and attributes (see Dai, [0015] “a system that provides map markers, where each map marker represents both a geospatial location on a map as well as an attribute represented by a distinct characteristic of the map marker. When the map is zoomed out so that the map markers may overlap, the system clusters the map markers based on both location and attributes”).

Regarding claim 2, the proposed combination of Davidson, Shim and Dai teaches
wherein the vehicle telematics data includes data associated with in-vehicle sensors (see Davidson, [0050] “the vehicle 100 includes a plurality of vehicle sensors configured for generating telematics data indicative of various vehicle dynamics”) associated with the plurality of vehicles (see Davidson, [0044] “adapted for evaluating and managing a fleet of vehicles ( e.g., a fleet of vehicles operated by a carrier entity, a fleet of taxis or buses operated by a private or public transportation entity, and/or the like)”).
Claim 16 incorporates substantively all the limitations of claim 2 in a computer readable form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Davidson, Shim and Dai teaches
wherein each geographic coordinate, of the plurality of geographic coordinates, corresponds to a respective timestamp (see Davidson, [0125] “each traveled segment data of the plurality of first timestamps (see Davidson, [0061] “The location sensor 202 may be used to receive position, time… data”).
Claims 12 and 17 incorporate substantively all the limitations of claim 3 in a device and computer readable form and are rejected under the same rationale.

Regarding claim 4, the proposed combination of Davidson, Shim and Dai teaches
wherein each invoice, of the plurality of invoices, is associated with an approximate timestamp at a particular location name (see Davidson, [0108] “data field associated with the above described data (e.g., time, distance, weight, bill of lading number, tracking number, etc.)”).
Claim 18 incorporates substantively all the limitations of claim 4 in a computer readable form and is  rejected under the same rationale.

Regarding claim 5, the proposed combination of Davidson, Shim and Dai teaches
wherein the first marker is (see Dai, [0033] “the map markers are clustered by location”; [0029] “The result is a single marker group in grid A at the center square”) a stop on a route to be traveled by the vehicle (see Davidson, [0107] “the locations of planned stops along each delivery route”). The motivation for the proposed combination is maintained. 
Claim 14 incorporates substantively all the limitations of claim 5 in a device form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Davidson, Shim and Dai teaches
wherein the plurality of geographic coordinates (see Davidson, [0112] “Each defined street segment is defined by one or more GPS coordinates, latitude and longitude coordinates) is based on at least a duration of time where a respective vehicle is stationary (see 

Regarding claim 10, the proposed combination of Davidson, Shim and Dai teaches
wherein a first geographic coordinate, (see Shim, [0031] – Table 1 “-28.167926 153.528904 48.599998”) of the plurality of geographic coordinates, (see Davidson, [0061] “The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time… data) is grouped with (see Davidson, [0114] “one or more points (e.g., GPS coordinates, latitude and longitude coordinates, and/or the like) or if a location of the vehicle indicated by an operational data point is within a predetermined distance of one of the points, a line defined by one or more of the points, and/or the like, the operational data point corresponds to when the vehicle traveled”; [0132] “the central server 120 reviews the traveled segment time field to identify segments occurring on a particular date/time, the traveled segment location field to identify segments within a particular geographic location”) a second geographic coordinate, (see Shim, [0045] “centroids at coordinates <47.613, -122.333>”) of the plurality of geographic coordinates, (see Davidson, [0061] “The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time… data)  based on a predetermined distance between (see Davidson, [0114] “one or more points (e.g., GPS coordinates, latitude and longitude coordinates, and/or the like) or if a location of the vehicle indicated by an operational data point is within a predetermined distance of one of the points, a line defined by one or more of the points, and/or the like, the operational data point corresponds to when the vehicle traveled”; [0132] “the central server 120 reviews the traveled segment time field to identify segments occurring on a particular date/time, the traveled segment location field to identify segments within a particular geographic location”) the first geographic coordinate and (see Shim, [0031] – Table 1 “-28.167926 153.528904 48.599998”) the second geographic coordinate (see Shim, [0045] “centroids at coordinates <47.613, -122.333>”). The motivation for the proposed combination is maintained.

Regarding claim 11, the proposed combination of Davidson, Shim and Dai teaches
wherein the first data includes data associated with in-vehicle sensors (see Davidson, [0050] “the vehicle 100 includes a plurality of vehicle sensors configured for generating telematics data indicative of various vehicle dynamics”) associated with the plurality of vehicles (see Davidson, [0044] “adapted for evaluating and managing a fleet of vehicles ( e.g., a fleet of vehicles operated by a carrier entity, a fleet of taxis or buses operated by a private or public transportation entity, and/or the like)”).

Regarding claim 13, the proposed combination of Davidson, Shim and Dai teaches
wherein each invoice, of the quantity of invoices, is associated with an approximate second timestamp at a respective location name (see Davidson, [0108] “data field associated with the above described data (e.g., time, distance, weight, bill of lading number, tracking number, etc.)”).

Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, Shim and Dai in view of Embley et al. (US 2010/0114902 A1, hereinafter “Embley”). 

Regarding claim 6, the proposed combination of Davidson, Shim and Dai teaches
using the plurality of probabilities, (see Shim, [0036] “After a cluster is identified from a user's location readings,… generates the probabilities of each candidate being the correct place”) each location name, of the plurality of location names, (see Shim, [0027] “for location data from GPS, each location reading includes a time stamp”) to a cluster of the plurality of clusters (see Shim, [0035] “the location readings, ordered by time stamp, are passed to a temporal clustering algorithm that produces a list of location clusters”).
The proposed combination of Davidson, Shim does not explicitly teach match, using a stable-marriage matching algorithm.
However, Embley discloses matching algorithms and also teaches
match,… (see Embley, [0045] “match scores are obtained”) using a stable-marriage matching algorithm (see Embley, [0045] “the Gale-Shapley stable marriage algorithm can be used to pair”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of matching algorithms taught by Embley, in the system taught by the proposed combination of Davidson, Shim and Dia to yield the predictable results of effectively analyzing data using a specific algorithm (see Embley, [0045] “For each pair of trees, a tree matching algorithm is used to find the maximum number of matched nodes among the two trees. This number is referred to herein as the match score. For each table in one source page, match scores are obtained. Sibling tables should have a one-to-one correspondence. Based on the match scores, sibling tables can be paired. For example, in one embodiment, the Gale-Shapley stable marriage algorithm can be used to pair sibling tables one-to-one from two sibling pages”).
Claim 19 incorporates substantively all the limitations of claim 6 in a computer readable form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Davidson, Shim and Dai teaches
wherein the stable-marriage matching algorithm comprises a Gale-Shapley algorithm (see Embley, [0045] “the Gale-Shapley stable marriage algorithm can be used to pair”). The motivation for the proposed combination is maintained. 
Claim 20 incorporates substantively all the limitations of claim 7 in a computer readable form and is rejected under the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156